DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 3, corresponding to Fig.10C in the reply filed on 04/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Note: the elected Species 3, Fig.10C does not teaches the limitation of “the insulating layer is in contact with a part of the upper surface of the first metal layer.”
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recited a duplicated word “the the” in line 10.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 recited a limitation of “a first contact including a first metal layer, embedded in the first interlayer dielectric layer” in lines 3-4. In addition, Claim 7 recited a limitation of “a second contact embedded in the first interlayer dielectric layer” in line 9.
The above statement indicates that the invention is different from what is defined in the claim.
For purpose of compact prosecution, “a second contact embedded in the first interlayer dielectric layer” will be treated as if it were “a second contact embedded in the second interlayer dielectric layer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the insulating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of compact prosecution, “the insulating layer” will be treated as if it were “an insulating layer.”
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the bottom of the second contact is located above an upper surface of the silicide layer”, as recited in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (U.S. 2008/0233734 A1, hereinafter refer to Ohara).
Regarding Claim 1: Ohara discloses a semiconductor device including a field effect transistor (see Ohara, Figs.3E-3J and 3L as shown below and ¶ [0012]), comprising: 

    PNG
    media_image1.png
    320
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    915
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    531
    media_image4.png
    Greyscale

a source/drain region (13) (see Ohara, Fig.3E as shown above and ¶ [0027]); 
a source/drain silicide layer (low resistance silicide layer/not shown) formed on the source/drain region (13) (see Ohara, Fig.3E as shown above and ¶ [0027]); 
a first contact (34) disposed in the interlayer dielectric layer (30/31/32) over the source/drain silicide layer (low resistance silicide layer/not shown) (see Ohara, Fig.3E as shown above, ¶ [0027], and ¶ [0037]- ¶ [0039]); and 
a second contact (55/56) disposed over the first contact (34) (see Ohara, Fig.3L as shown above and ¶ [0080]- ¶ [0082]), 
wherein: the first contact (34) includes a first metal layer (43) (see Ohara, Fig.3E as shown above, ¶ [0027], and ¶ [0037]- ¶ [0039]), 
an upper surface of the first metal layer (43) is partially covered by a silicide layer (silicon-containing layer 44) (see Ohara, Figs.3F-3J as shown above and ¶ [0060]- ¶ [0063]), 
the silicide layer (silicon-containing layer 44) includes a same metal element as the first metal layer (43) (see Ohara, Figs.3F-3J as shown above and ¶ [0060]- ¶ [0063]), 
a bottom of the second contact (55/56) is in contact with the the first metal layer (43) (see Ohara, Figs.3E-3J and 3L as shown above).  
Regarding Claim 2: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 1 as above. Ohara further teaches wherein: the first contact (34) further includes an adhesive layer (40/41) (see Ohara, Fig.3E as shown above), and 
the adhesive layer (40/41) is disposed between the first metal layer (43) and the source/drain silicide layer (low resistance silicide layer/not shown) (see Ohara, Fig.3E as shown above).  
Regarding Claim 3: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 1 as above. Ohara further teaches wherein a dielectric layer (30/31), in which the first contact (34) is embedded (see Ohara, Fig.3E as shown above), 
wherein the silicide layer (silicon-containing layer 44) protrudes above an upper surface of dielectric layer (30/31) (see Ohara, Fig.3E as shown above).
Regarding Claim 5: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 1 as above. Ohara further teaches wherein a dielectric layer (30/31/32), in which the first contact (34) is embedded (see Ohara, Fig.3E as shown above); and 
an insulating layer (50) in contact with the silicide layer (silicon-containing layer 44) and the dielectric layer (30/31/32) (see Ohara, Figs.3E-3J and 3L as shown above),
wherein the insulating layer (50) is made of a different material than the dielectric layer (30/31/32) (copper barrier film 50 is preferably selected from among a group consisting of oxygen-containing silicon carbide, nitrogen-containing silicon carbide, silicon carbide, and carbon-containing silicon oxide or from a boron nitride film) (see Ohara, Figs.3E-3J and 3L as shown above, ¶ [0031]- ¶ [0035], and ¶ [0065]- ¶ [0066]). 
Regarding Claim 6: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 1 as above. Ohara further teaches wherein the bottom of the second contact (55/56) is in contact with the upper surface of the first metal layer (43) (see Ohara, Fig.3L as shown above). 
Regarding Claim 7: Ohara discloses a semiconductor device including a field effect transistor (see Ohara, Figs.3E-3J and 3L as shown above and ¶ [0012]), comprising: 
a first interlayer dielectric layer (30/31/32) (see Ohara, Fig.3E as shown above); 
a first contact (43) including a first metal layer (43), embedded in the first interlayer dielectric layer (30/31/32) and disposed over an underlying conductive layer (24/25) (see Ohara, Fig.3E as shown above, ¶ [0027], and ¶ [0037]- ¶ [0039]); 
an adhesive layer (40/41) disposed between the first contact (43) and the underlying conductive layer (24/25) (see Ohara, Fig.3E as shown above); 
a first silicide layer (silicon-containing layer 44) partially covering an upper surface of the first metal layer (43) (see Ohara, Fig.3E as shown above, ¶ [0027], and ¶ [0037]- ¶ [0039]); 
an insulating layer (50) disposed over the first interlayer dielectric layer (30/31/32) (see Ohara, Figs.3J and 3L as shown above); 
a second interlayer dielectric layer (51/52/53) disposed over the insulating layer (50) (see Ohara, Figs.3J and 3L as shown above); and
a second contact (55/56) embedded in the first interlayer dielectric layer (51/52/53) and in contact with at least one of the silicide layer (silicon-containing layer 44) and the first contact (43) (see Ohara, Figs.3J and 3L as shown above), 
wherein: the silicide layer (silicon-containing layer 44) includes a same metal element as the first metal layer (43), and a bottom of the second contact (55/56) is in contact with the first metal layer (43) (see Ohara, Figs.3F-3J as shown above and ¶ [0060]- ¶ [0063]). 
Regarding Claim 8: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 7 as above. Ohara further teaches wherein the bottom of the second contact (55/56) is in contact with the upper surface of the first metal layer (43) (see Ohara, Figs.3F-3J as shown above).  
Regarding Claim 13: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 7 as above. Ohara further teaches wherein the insulating layer (50) is made of a different material than the first and second interlayer dielectric layers (30/31/32/51/52/53) (copper barrier film 50 is preferably selected from among a group consisting of oxygen-containing silicon carbide, nitrogen-containing silicon carbide, silicon carbide, and carbon-containing silicon oxide or from a boron nitride film) (see Ohara, Figs.3E-3J and 3L as shown above, ¶ [0031]- ¶ [0035], and ¶ [0065]- ¶ [0066]).  
Regarding Claim 14: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 15 as above. Ohara further teaches wherein the insulating layer (50) includes at least one selected from the group consisting of SiN, SiC, SiCN and SiON (see Ohara, Figs.3E-3J and 3L as shown above and ¶ [0065]- ¶ [0066]).  
Regarding Claim 15: Ohara discloses a semiconductor device including a field effect transistor (see Ohara, Figs.3E-3J and 3L as shown above and ¶ [0012]), comprising: 
a first contact (43) disposed over a conductive portion (24/25) formed over a substrate (11) and embedded in an interlayer dielectric layer (30/31/32) (see Ohara, Fig.3E as shown above); 
an adhesive layer (40/41) disposed between the interlayer dielectric layer (30/31/32) and the first contact (43) (see Ohara, Fig.3E as shown above); and
a second contact (55/56) disposed over the first contact (43) (see Ohara, Figs.3E-3J and 3L as shown above),
wherein: the first contact (43) includes a first metal layer (43) (see Ohara, Fig.3E as shown above), 
an upper surface of the first metal layer (43) is partially covered by a silicide layer (silicon-containing layer 44) (see Ohara, Figs.3F-3J as shown above and ¶ [0060]- ¶ [0063]), and
the silicide layer (silicon-containing layer 44) includes a same metal element as the first metal layer (43) (see Ohara, Figs.3F-3J as shown above and ¶ [0060]- ¶ [0063]).  
Regarding Claim 16: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 15 as above. Ohara further teaches wherein a bottom of the second contact (55/56) is in contact with the first metal layer (43) (see Ohara, Figs.3E-3J and 3L as shown above).  
Regarding Claim 18: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 15 as above. Ohara further teaches wherein the adhesive layer (40/41) includes a TiN layer formed on a Ti layer (see Ohara, Fig.3E as shown above and ¶ [0037]).  
Regarding Claim 19: Ohara discloses a semiconductor device including a field effect transistor as set forth in claim 15 as above. Ohara further teaches wherein the adhesive layer (40/41) cover is in contact with the silicide layer (silicon-containing layer 44) (see Ohara, Fig.3E as shown above).  
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (U.S. 2008/0233734 A1, hereinafter refer to Ohara) as applied to claims 1, 7, and 15 above, and further in view of Zhang et al. (U.S. 2016/0126135 A1, hereinafter refer to Zhang).
Regarding Claims 4, 12, and 20: Ohara discloses a semiconductor device including a field effect transistor as applied to claims 1, 7, and 15 above. Ohara is silent upon explicitly disclosing wherein the silicide layer is made of Co silicide and the first metal layer is made of Co (as claimed in claim 4);
wherein the silicide layer is made of Co silicide and the first metal layer is made of Co (as claimed in claim 12);  
wherein the silicide layer is made of Co silicide and the first metal layer is made of Co (as claimed in claim 20).
Before effective filing date of the claimed invention the disclosed material were known in order to form silicide layer on the upper surface of the first metal layer that improve interface between a conductive via and a conductive contact structure.
For support see Zhang, which teaches wherein the silicide layer (124) is made of Co silicide and the first metal layer (32/102) is made of Co (see Zhang, Fig.3E, ¶ [0002], and ¶ [0034]) (as claimed in claim 4);
wherein the silicide layer (124) is made of Co silicide and the first metal layer (32/102) is made of Co (see Zhang, Fig.3E, ¶ [0002], and ¶ [0034]) (as claimed in claim 12);  
wherein the silicide layer (124) is made of Co silicide and the first metal layer (32/102) is made of Co (see Zhang, Fig.3E, ¶ [0002], and ¶ [0034]) (as claimed in claim 20).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohara and Zhang to enable the known material as taught by Zhang in order to form silicide layer on the upper surface of the first metal layer that improve interface between a conductive via and a conductive contact structure (see Zhang, Fig.3E, ¶ [0002], and ¶ [0034]).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896